UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
TODD C. BANK, individually and on behalf of
all others similarly situated,

                                   Plaintiff,
                                                                    MEMORANDUM & ORDER
                 -against-                                           18-CV-1311 (PKC) (RLM)

CREDITGUARD OF AMERICA, FREEDOM DEBT
RELIEF, LLC, FREEDOM FINANCIAL NETWORK,
LLC, and FREEDOM FINANCIAL FUNDING, LLC,

                                    Defendants.
----------------------------------------------------------------X
PAMELA K. CHEN, United States District Judge:

        On March 1, 2018, Plaintiff Todd C. Bank (“Plaintiff” or “Bank”) filed the instant pro se1

action against Defendants Creditguard of America (“CGA”) and Freedom Debt Relief, LLC,

Freedom Financial Network, LLC, and Freedom Financial Funding, LLC (the “Freedom

Defendants”) (collectively, “Defendants”). Plaintiff alleges that Defendants made unsolicited

automated commercial telemarketing and advertising calls, in violation of the Telephone

Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), and New York General Business Law

(“NYGBL”) § 399-p, and failed to provide disclosures required by state law.               (Complaint

(“Compl.”), Dkt. 1.) 2 On June 11, 2018, Plaintiff filed an Amended Complaint. (Dkt. 20.)



        1
            Though proceeding pro se, Plaintiff is an attorney.
        2
           Although Plaintiff, an attorney, files this action pro se individually and on behalf of
putative classes (Compl. ¶¶ 2–3; Amended Complaint (“Am. Compl.”), Dkt. 20, ¶¶ 2–3), he
acknowledged in his briefing and at Oral Argument before the Court on December 11, 2018, that
he is not seeking to serve as class counsel. (See Plaintiff’s Brief in Opposition (“Pl.’s Opp.”),
Dkt. 32, at 4; Dec. 11, 2018 Minute Entry.) As the Court noted at Oral Argument, Plaintiff’s
inability to serve as class counsel is a matter to be addressed at the time of class certification and
is irrelevant to the Court’s resolution of the instant motion to dismiss. See Bank v. R & D Strategic
Solutions, LLC, No. 12-CV-1368 (DLI) (VMS), 2013 WL 1171108, at *1 (E.D.N.Y. Mar. 20,
2013) (clarifying that a pro se class representative may not represent the interests of other class
Pending before the Court are Defendants’ motions to dismiss the amended complaint in

its entirety, pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), and to

strike Plaintiff’s federal TCPA class allegations pursuant to Rule 12(f) and Rule

23(d)(1)(D).    (Dkt. 25.)    For the reasons stated herein, Defendants’ motion to dismiss is

granted in part and denied in part, and the motion to strike is denied in its entirety.

                                             BACKGROUND

I.      Factual Background

        A. The Telemarketing Call

        On January 10, 2018, Plaintiff, a New York resident, received a telephone call on his

residential telephone line; the Caller Identification (“Caller ID”) information included the

telephone number 248-710-0050 (the “Telemarketing Call”). (Am. Compl., Dkt. 20, ¶ 15.)3 The

following voice recording (“Pre-Recorded Message”) was played on the caller’s end:

        This is Jennifer with consumer services calling in regards to your current credit-
        card account[s]. There are no problems currently with your accounts. However,
        it is urgent that we speak with you about your eligibility for reduced interest rates
        on your current accounts. Press “1” now to speak to a live operator and –

(Id. ¶ 18.)


members as both a class representative and class counsel, yet ultimately declining to rule on the
issue at the motion to dismiss stage) (citing Iannacone v. Law, 142 F.3d 553, 558 (2d Cir. 1998));
see also Bank v. Caribbean Cruise Line, Inc., No. 11–CV–2744 (E.D.N.Y. Sept. 9, 2011), Dkt. 23
(denying defendant’s Rule 12(b)(6) motion to dismiss a putative class action complaint filed by
Bank as pro se plaintiff); Steinberg v. Nationwide Mutual Insurance Company, 224 F.R.D. 67, 75–
76 (E.D.N.Y. 2004) (certifying class where plaintiff initiated the action as a pro se, yet
subsequently retained counsel prior to moving for class certification, stating “[b]ecause the
plaintiff is no longer seeking to serve as class counsel, there is no longer any argument that his
prior role as pro se litigant conflicts with his future role as class representative”).
        3
          In deciding a motion to dismiss under Rule 12(b)(6), the Court must assume as true the
allegations in the complaint. See Fed. R. Civ. P. 12; Littlejohn v. City of N.Y., 795 F.3d 297, 306–
07 (2d Cir. 2015). The Court thus draws all relevant allegations, taken as true, from Plaintiff’s
Amended Complaint.
                                                2
       Upon hearing “Press ‘1’ now to speak with a live operator, Plaintiff pressed “1,” and was

transferred to a live operator, who asked Plaintiff several questions about his finances and also

asked for his credit card number. (Id. ¶¶ 19, 27.) After Plaintiff answered these questions, the

operator placed Plaintiff on hold, and a person came on the line, identifying himself as “Ken

Wright, a credit advisor with CreditGuard of America.” (Id. ¶ 28.) Plaintiff (falsely) told both

the operator and Wright that his name was “Thomas LaRasche,” and that he held credit-card debt

of approximately $14,000.      (Id. ¶¶ 29–31.)       The call between Plaintiff and Wright was

disconnected. (Id. ¶ 32.) Moments later, Plaintiff received a call from Wright, who addressed

Plaintiff as “Thomas” (the “Wright Call”). The Caller ID that appeared for the Wright Call was

800-838-7132 and “CreditcardAmer.,” which belonged to CGA. During the call, Wright told

Plaintiff that CGA was a nonprofit credit counseling and debt-management company. (Id. ¶¶ 33–

37.)

       B. Plaintiff’s Subsequent Calls Seeking Information about the Telemarketing Call

       Plaintiff subsequently dialed another number, 800-853-0065, which belonged to CGA, and

spoke with a representative named “Sue” (the “853 Call”). During that conversation, Plaintiff

told Sue that his last name was LaRasche, to which Sue responded, “Thomas? . . . you were

speaking with Mr. Wright, Ken?” Plaintiff also informed Sue that “I got a call earlier from

someone,” to which Sue responded, “[you] spoke with someone from Freedom Financial,” further

explaining that “they are a debt-settlement company, and when you don’t qualify for their program,

or you’re not interested, they transfer you to us, so that we can give you information on our debt-

management program. And that’s what happened. You got transferred to us, and you spoke with

Ken, and he gave you information on our company.” (Id. ¶¶ 39–47.) Plaintiff subsequently

spoke with a supervisor, “Peter,” on the 853 Call, who stated “apparently you were transferred to

                                                 3
us from Freedom Financial. Freedom Financial is what they call a debt-settlement company, and

for one reason or another, people that they can’t help they refer to us. We are a non-profit

counseling agency.” (Id. ¶ 51.) Peter also noted that, according to his “list,” one of the telephone

numbers that belonged to Freedom Financial was “800-334-4651,” but at the time of the

conversation, that number belonged to CGA. (Id. ¶¶ 52–53.)

       Plaintiff made yet another call to the number 659-571-0961 (the “571 Call”), in which

Plaintiff spoke to Greg Townsend, an employee of Freedom Financial and Freedom Debt Relief.

(Id. ¶¶ 54–56.) During the 571 Call, Townsend stated that “your balances aren’t enough for our

program; that would be the only reason why we would transfer you to [CGA].” (Id. ¶ 59.)

Townsend characterized CGA as “our affiliate, partner that we use for consumers that have credit-

card debt under [$7,500].” (Id. ¶ 60.) Acknowledging that Plaintiff, posing as “Mr. LaRashe,”

had claimed to have debt in excess of this amount, Townsend stated “the representative made a

mistake. I can certainly help you. Were you looking to consolidate some debts?” (Id.) He

clarified that “[i]f you have more than [$7,500] in credit-card debt, then our program is better than

CreditGuard, cause we can save you more money. We’d only transfer you over there if you had

under [$7,500] in credit-card debt. But if you want to talk to them, that’s fine, but our program

is going to be better than theirs.” (Id. ¶ 61.)

       Plaintiff subsequently held a conference call with Peter and someone named “CC” of CGA,

as well as Daniel Kelly of Freedom Debt Relief. (Id. ¶¶ 62–65.) On the conference call, Kelly

confirmed that CGA was an “affiliate” or “partner” of Freedom Debt Relief and Freedom Financial

Network. (Id. ¶¶ 65–67.)4



       4
          While Plaintiff clearly alleges that representatives from CGA responded to Plaintiff’s
inquiries regarding how he was initially contacted—stating “you spoke with someone from
                                                 4
II.    Procedural Background

       Plaintiff filed his original Complaint in this action on March 1, 2018 (Dkt. 1), and an

amended complaint on June 11, 2018 (Dkt. 20). The Court granted Defendants leave to file a

motion to dismiss the amended complaint on June 26, 2018. (June 26, 2018 Order.) Defendants’

motion was fully briefed on August 17, 2018. (Dkts. 25–34.) The Court heard oral argument on

Defendants’ motion on December 11, 2018. (Dec. 11, 2018 Minute Entry.)

                                      LEGAL STANDARDS

I.     Federal Rule of Civil Procedure 12(b)(1)

       Federal Rule of Civil Procedure 12(b)(1) provides for the dismissal of a claim over which

the Court lacks subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). The party asserting subject

matter jurisdiction has the burden to prove the Court’s jurisdiction by a preponderance of the

evidence. Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000) (citing Malik v. Meissner,

82 F.3d 560, 562 (2d Cir. 1996)).

       A motion to dismiss for lack of standing is properly brought under Rule 12(b)(1) because

a party must have standing in order to invoke the Court’s power to adjudicate the case under Article

III. See McCrory v. Adm’r of Fed. Emergency Mgmt. Agency, 600 F. App’x 807, 808 (2d Cir.

2015) (citing Makarova, 201 F.3d at 113). To survive a motion to dismiss for lack of standing,

the plaintiff must allege facts that, when accepted as true, “affirmatively and plausibly suggest that

it has standing to sue.” Reyes v. Sofia Fabulous Pizza Corp., No. 13-CV-7549 (LAK) (JCF), 2014




Freedom Financial” and “apparently you were transferred to us from Freedom Financial” when
referring to the initial Telemarketing Call and transfer (Am. Compl. ¶¶ 48–53)—it is unclear from
the face of the pleadings which of the Freedom Defendants the CGA representatives were referring
to. Nonetheless, the Court finds that at the initial pleading stage, Plaintiff has adequately alleged
that one or all of the “Freedom Defendants” was involved in the Telemarketing Call.
                                                   5
WL 12768922, at *2 (S.D.N.Y. Apr. 7, 2014), report and recommendation adopted, 2014 WL

1744254 (S.D.N.Y. Apr. 24, 2014). To establish standing, a plaintiff “must have (1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Spokeo v. Robins, 136 S. Ct. 1540, 1547

(2016) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)). An injury in fact must

be “‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id.

at 1548 (quoting Lujan, 504 U.S. at 560).

        A facial challenge to Article III standing under Rule 12(b)(1) may be “based solely on the

allegations of the complaint or the complaint and exhibits attached,” but in the event of a fact-

based jurisdictional challenge under Rule 12(b)(1), extrinsic materials submitted by both parties

beyond the allegations in the complaint may be considered. Katz v. Donna Karan Co., LLC, 872

F.3d 114, 119 (2d Cir. 2017) (quoting Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56–57 (2d

Cir. 2016)); Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir.

2014) (“Where jurisdictional facts are placed in dispute, the court has the power and obligation to

decide issues of fact by reference to evidence outside the pleadings[.]”) (quoting Am. Postal

Workers Union v. Potter, 343 F.3d 619, 627 (2d Cir. 2003)). In such cases, however, courts may

only use the extrinsic materials to examine jurisdictional facts. Azeez v. Ramaiah, No. 14-CV-

5623 (PAE), 2015 WL 1637871, at *2 (S.D.N.Y. Apr. 9, 2015) (holding that the “extrinsic

evidence must pertain to jurisdictional facts, . . . [and] not [to] the merits of the plaintiff’s case”).

II.     Federal Rule of Civil Procedure 12(b)(6)

        To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

                                                    6
Twombly, 550 U.S. 544, 570 (2007)). A “claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The “plausibility standard

is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. (citation omitted). Determining whether a complaint states

a plausible claim for relief is “a context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.” Id. at 679 (citation omitted). “In addressing the

sufficiency of a complaint, [the Court] accept[s] as true all factual allegations and draw[s] from

them all reasonable inferences; but [the Court is] not required to credit conclusory allegations or

legal conclusions couched as factual allegations.” Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir.

2013).

         While pro se complaints ordinarily are “held to less stringent standards than formal

pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation

marks and citations omitted), and are construed liberally “to raise the strongest arguments that they

suggest,” Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996), “pro se attorneys . . . typically

‘cannot claim the special consideration which the courts customarily grant to pro se parties.’”

Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 82 n.4 (2d Cir. 2001) (quoting Harbulak v. County

of Suffolk, 654 F.2d 194, 198 (2d Cir. 1981)); see also Tracy v. Freshwater, 623 F.3d 90, 102 (2d

Cir. 2010) (observing that “a lawyer representing himself ordinarily receives no [special]

solicitude”) (collecting cases).

III.     Federal Rule of Civil Procedure 12(f)

         Federal Rule of Civil Procedure 12(f) provides that a Court “may strike from a pleading . .

. any redundant, immaterial, impertinent, or scandalous matter.”           Fed. R. Civ. P. 12(f).

                                                  7
“[M]otions to strike ‘are not favored and will not be granted unless it is clear that the allegations

in question can have no possible bearing on the subject matter of the litigation.’” Crespo v. N.Y.C.

Transit Auth., No. 01-CV-0671 (ILG), 2002 WL 398805, at *11 (E.D.N.Y. Jan. 7, 2002) (quoting

Lennon v. Seaman, 63 F. Supp. 2d 428, 446 (S.D.N.Y. 1999)); see OTG Brands, LLC v. Walgreen

Co., No. 13-CV-9066 (ALC), 2015 WL 1499559, at *5 (S.D.N.Y. Mar. 31, 2015) (a party seeking

to strike allegations must show that evidence in support of the allegation would be inadmissible,

the allegations have no bearing on relevant issues, and permitting the allegations to stand would

result in prejudice to the movant).     “A motion to strike ‘on the ground that the matter is

impertinent and immaterial’ should not be granted, ‘unless it can be shown that no evidence in

support of the allegation would be admissible.’” United States ex rel. Raffington v. Bon Secours

Health Sys., Inc., 285 F. Supp. 3d 759, 774 (S.D.N.Y. 2018) (quoting Lipsky v. Commonwealth

United Corp., 551 F.2d 887, 893 (2d Cir. 1976)). “Simply because a claim is dismissed . . . does

not mean that allegations in support of that claim may as a matter of course be struck as immaterial,

impertinent, or scandalous.” Anderson v. Davis Polk & Wardwell LLP, 850 F. Supp. 2d 392, 417

(S.D.N.Y. 2012).

IV.    Federal Rule of Civil Procedure 23(d)(1)(D)

       Although motions to strike under Rule 12(f) are generally disfavored at the early pleading

stages, Rule 23(d)(1)(D) of the Federal Rules of Civil Procedure provides that a court may “require

that the pleadings be amended to eliminate allegations about representation of absent persons and

that the action proceeds accordingly.” Fed. R. Civ. P. 23(d)(1)(D). While the Second Circuit

“has not addressed whether a motion to strike class allegations may be brought before a class is

certified,” courts in this Circuit have held that “such motions may be addressed prior to the

certification of a class if the inquiry would not mirror the class certification inquiry and if

                                                 8
resolution of the motion is clear.” Davito v. AmTrust Bank, 743 F. Supp. 2d 114, 115–16

(E.D.N.Y. 2010) (collecting cases) (internal citations and quotation marks omitted). Thus, the

Court may consider a motion to strike class allegations where it is clear that the putative class

action claim will not proceed and/or the motion to strike “addresses issues separate and apart from

issues that will be decided on a class certification motion.” Chen-Oster v. Goldman, Sachs & Co.,

877 F. Supp. 2d 113, 117 (S.D.N.Y. 2012) (internal quotations and citation omitted); see Davito,

743 F. Supp. 2d at 116.

                                         DISCUSSION

       Defendants, filing jointly on behalf of CGA and the Freedom Defendants, seek to: (1)

dismiss Plaintiff’s TCPA claims pursuant to Rule 12(b)(6); (2) dismiss Plaintiff’s claims under

NYGBL § 399-p (“§ 399-p”) pursuant to Rule 12(b)(1) and Rule 12(b)(6); and (3) strike class

allegations as to both claims pursuant to Rule 12(b)(1), Rule 12(b)(6), Rule 12(f), and Rule

23(d)(1). (Dkt. 25; Defendants’ Brief (“Defs.’ Br.”), Dkt. 27.)

I.     Claims under the Telephone Consumer Protection Act

       The TCPA prohibits certain unsolicited telemarketing calls for commercial purposes to

“any residential landline using an artificial or prerecorded voice to deliver a message without the

prior express written consent of the called party.”      47 U.S.C. § 227(b)(1)(B); 47 C.F.R §

64.1200(a)(3). Plaintiffs in such actions may seek to recover, for each violation, the greater of

the monetary loss caused by the violation or $500. 47 U.S.C. § 227(b)(3). Where such violations

are willful, Plaintiffs may recover up to $1,500. Id. “[C]laims based on alleged violations of the

TCPA need not be pled with particularity.” Jackson v. Caribbean Cruise Line, Inc., 88 F. Supp.

3d 129, 138 (E.D.N.Y. 2015) (citing McCabe v. Caribbean Cruise Line, Inc., No. 13-CV-6131

(JG), 2014 WL 3014874, at *4 (E.D.N.Y. July 3, 2014))

                                                9
       In moving to dismiss Plaintiff’s claims under the TCPA, Defendants argue that Plaintiff

fails to state a claim because (1) CGA is a nonprofit exempt from liability under the TCPA, and

(2) Plaintiff fails to allege which entity actually initiated the call to his residence. (Defs.’ Br. at

5–10.) Plaintiff responds that (1) although he does not yet know which Defendant actually made

the allegedly unlawful Telemarketing Call, he has alleged facts from which direct liability and

vicarious liability among Defendants may be inferred, and (2) given the commercial nature of the

Telemarketing call, no Defendant, including CGA, can invoke the nonprofit exemption to shield

itself from liability under the TCPA. (Pl.’s Opp., Dkt. 29, at 7–16; 21–25.) In their reply,

Defendants argue, inter alia, that Plaintiff’s allegations are insufficient to establish vicarious

liability, in that they fail to allege an agency or contractual relationship between Defendants.

(Defendants’ Reply (“Defs.’ Reply”), Dkt. 33, at 3–6.) In light of the facts plausibly alleged in

the amended complaint, the Court finds that CGA is exempt from liability under the TCPA, but

that Plaintiff has adequately stated a claim for relief against the Freedom Defendants.

       A. Applicability of the Nonprofit Exemption to Defendant CGA

       The TCPA empowers the FCC to create exemptions to liability under the Act. 47 U.S.C.

§ 227(b)(2).    Pursuant to this authority, the FCC has interpreted 47 U.S.C. § 227(b)(1)’s

prohibitions on the use of automated telephone equipment for telemarketing calls as being

qualified by certain exemptions, including a “nonprofit exemption.”                     47 C.F.R §

64.1200(a)(3)(iv). Thus, as interpreted by the FCC, § 227(b)(1) prohibits the “initiat[ion of] any

telephone call to any residential line using an artificial or prerecorded voice to deliver a message

without the prior express written consent of the called party, unless the call . . . [i]s made by or on

behalf of a tax-exempt nonprofit organization.” Id. (emphasis added). Defendants argue that

they are all shielded from liability under this exemption based on Plaintiff’s allegations that the

                                                  10
Telemarketing Call was made by CGA or on behalf of CGA for the purpose of determining

whether Plaintiff qualified for CGA’s services. (Defs.’ Br. at 1–2, 8.) Plaintiff counters that

given the commercial telemarketing content of the Telemarketing Call, no Defendant, including

CGA, can invoke the nonprofit exemption to avoid liability under the TCPA. (See Pl.’s Opp.,

Dkt. 29, at 21–25.)

       Neither party is completely correct. The Court finds that CGA is exempt from liability

through the nonprofit exemption, but the Freedom Defendants cannot hide behind CGA to avoid

liability for their own commercial telemarketing practices.

               1. CGA

       CGA is shielded from liability under the nonprofit exemption as a categorical matter. The

plain language of the regulation leaves no doubt as to this question, as the language is

unambiguous: a nonprofit is not liable for the “initiat[ion of] any telephone call to any residential

line using an artificial or prerecorded voice to deliver a message without the prior express written

consent of the called party.” 47 C.F.R § 64.1200(a)(3)(iv). This exemption will be upheld unless

it is inconsistent with the underlying statute. See Spectrum Pharmaceuticals, Inc. v. Burwell, 107

F. Supp. 3d 23, 28 (D.D.C. 2015) (citing Chevron, U.S.A., Inc. v. Natural Resources Defense

Council, Inc., 467 U.S. 837, 842–43 (1984)).

       Here, the nonprofit exemption is not inconsistent with the statute; in fact, the exemption

appears to mirror definitional language in the statute itself, which defines a “telephone solicitation”

as “the initiation of a telephone call or message for [certain commercial purposes], but such term

does not include a call or message . . . by a tax[-]exempt nonprofit organization.” 47 U.S.C. §

227(a)(4). Furthermore, the nonprofit exemption reflects the fact that the TCPA was not intended

to prevent nonprofits from conducting their own telephone-based campaigns or contracting out

                                                  11
their campaigns to for-profit telemarketers. FCC 2003 Report & Order, 18 F.C.C.R. 14014,

14089–90, ¶ 128 (2003). Thus, under the TCPA, telemarketing calls from nonprofit organizations

are, by definition, non-commercial. In the Matter of Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 7 F.C.C.R. 8752, 8773–74 (1992) (“[W]e conclude that tax-exempt

nonprofit organizations should be exempt from the prohibition on prerecorded message calls to

residences as non-commercial calls.”).

       Since December 14, 2017, the Internal Revenue Service (“IRS”) has recognized CGA as a

nonprofit 501(c)(3) organization with its principal place of business in Boca Raton, Florida.

(Declaration of Shon Lees, Dkt. 26, ¶¶ 2–3; IRS Letter Exhibit, Dkt. 26-1, at ECF5 1.) Thus, at

the time of the Telemarketing Call on January 10, 2018, CGA was a nonprofit within the meaning

of the nonprofit exemption to the TCPA, as defined by the FCC. As even Plaintiff appears to

concede, this means that if CGA had initiated the Telemarketing Call itself in order to promote its

own services, it would not be liable.6 (See Pl.’s Opp., Dkt. 29, at 21.) By the same logic, CGA

cannot be held liable simply because one or more of the Freedom Defendants initiated the call, at


       5
         “ECF” refers to the pagination generated by the court’s CM/ECF docketing system and
not the document’s internal pagination.
       6
           The Court acknowledges that at least one Court has found that nonprofits may lose the
benefit of the nonprofit exemption where they initiate telemarketing calls to promote the services
of a for-profit entity, rather than their own services. See Aranda v. Caribbean Cruise Line, Inc.,
179 F. Supp. 3d 817, 828 (N.D. Ill. 2016) (“If [the nonprofit] was acting as a conduit for [for-profit
entities] to solicit business and generate profit, then the calls can hardly be said to have been made
‘by or on behalf of a tax-exempt nonprofit organization.’” (quoting 47 C.F.R § 64.1200(a)(3)(iv))).
Whether correct or not, this ruling is consistent with the Court’s holding in this order. Aranda is
inapplicable here because the facts alleged in the amended complaint do not support the conclusion
that CGA made any call to promote the Freedom Defendants’ commercial services. Rather, the
most that can be inferred from the amended complaint is that the Telemarketing Call was initiated
by CGA to promote its own services or that one of the Freedom Defendants initiated the call to
promote its own and/or CGA’s services. Neither scenario implicates the holding in Aranda, nor,
as discussed infra, does either permit the Freedom Defendants to claim the nonprofit exemption.

                                                 12
least in part, on CGA’s behalf. Accordingly, the Court finds that Plaintiff has failed to state a

claim under the TCPA against Defendant CGA.

               2. Freedom Defendants

        The next question raised by Defendants’ motion to dismiss is whether the Freedom

Defendants, despite being for-profit telemarketers, are also exempt from liability under the

nonprofit exemption, because it can be plausibly inferred from the amended complaint that the

Freedom Defendants initiated the Telemarketing Call on behalf of CGA. Plaintiff argues that

because the call was allegedly made for the benefit of both CGA and the Freedom Defendants, the

nonprofit exemption does not apply to shield the Freedom Defendants’ conduct from TCPA

liability.

        The few courts to apply the nonprofit exemption have found that even for-profit entities

may claim the benefits of the exemption in circumstances where they operate on behalf of or in

the place of a nonprofit organization.      For example, in Fitzhenry v. Independent Order of

Foresters, a for-profit telemarketer that placed calls seeking to sell funeral insurance on behalf of

a nonprofit entity was held to be covered by the exemption. No. 2:14–cv–3690–DCN, 2015 WL

3711287, at *3–4 (D.S.C. 2015). And in Wengle v. DialAmerica Marketing, Inc., a for-profit

telemarketer contracted to raise funds on behalf of the nonprofit Special Olympics of Michigan

was held to be within the exemption. 132 F.Supp.3d 910, 919 (E.D. Mich. 2015). Thus, as

Plaintiff acknowledges, the Freedom Defendants would be covered by the nonprofit exemption if

they had made the Telemarketing Call solely on behalf of CGA. (See Pl.’s Opp., Dkt. 29, at 21–

22.)

        Nevertheless, the Court finds the exemption inapplicable to the Freedom Defendants in this

case because the Telemarketing Call was made with dual commercial and non-commercial

                                                 13
purposes. In its 2003 Report and Order, the FCC explicitly addressed this issue. FCC 2003

Report & Order, 18 F.C.C.R. 14014, 14087–90. There, it confronted numerous complaints that

the “[nonprofit exemption] frequently has been used to veil what is in reality a commercial

venture.” Id. at 14088 ¶ 127. In light of this concern, the FCC issued a clarification of the

nonprofit exemption: “If . . . a for-profit organization is delivering its own commercial message as

part of a telemarketing campaign (i.e., encouraging the purchase or rental of, or investment in,

property, goods, or services), even if accompanied by a donation to a charitable organization or

referral to a tax-exempt nonprofit organization, that call is not by or on behalf of a tax-exempt

nonprofit organization.” Id. at 14089 ¶ 128. Even “an affiliate of a tax-exempt nonprofit

organization that is itself not a tax-exempt nonprofit is not exempt from the TCPA rules when it

makes telephone solicitations.” Id. at n.419.

       In this case, the Freedom Defendants are alleged to have placed the Telemarketing Call for

two initial purposes: (1) to determine “whether a person answering the call . . . met the

qualifications for the services that were purportedly provided by Freedom Financial” and if so,

whether it wished to “use [or decline] such service[s]” (Am. Compl. ¶ 21, 23); and (2) to determine

“whether a person answering the call . . . met the qualifications for the services that were

purportedly provided by CGA” (id. ¶ 22). Thus, the Telemarketing Call is alleged to have had

dual commercial and noncommercial purposes. Indeed, there are indications that the commercial

purposes predominated here, as the for-profit entity, i.e., one of the Freedom Defendants, made

the initial contact, determined for itself whether or not to refer a potential consumer to CGA, and

even appeared to market its services as a competitor to the nonprofit’s services. (See id. ¶ 61

(statement of Greg Townsend, a Freedom Financial employee, that “our program is better than



                                                14
CreditGuard, [‘]cause we can save you more money. . . . [I]f you want to talk to them, that’s fine,

but our program is going to be better than theirs”).)

       This conduct is clearly inconsistent with the FCC’s 2003 description of conduct covered

by the nonprofit exemption. Rather, the Telemarketing Call is precisely the type of call that the

FCC explained “is not by or on behalf of a tax-exempt nonprofit organization,” because it

“deliver[ed the Freedom Defendants’] own commercial message as part of a telemarketing

campaign[,] . . . even [though] accompanied by a . . . referral to [CGA,] a tax-exempt nonprofit

organization.” FCC 2003 Report & Order, 18 F.C.C.R. 14014, 14089 ¶ 128 (emphasis added).

Because the nonprofit exemption to the TCPA is ambiguous when applied to a for-profit entity’s

initiation of a telemarketing call with dual commercial and noncommercial purposes, the FCC’s

interpretation of the exemption is entitled to deference. Auer v. Robbins, 519 U.S. 452, 461

(1997); see also Christensen v. Harris County, 529 U.S. 576, 588 (2000). Thus, the Freedom

Defendants may not cloak their commercial telemarketing activity simply by adding a

noncommercial element, e.g., CGA’s services, to their calls. Because the initial telemarketing

call is alleged to have had the commercial purpose of promoting the Freedom Defendants’ own

services, the Court holds that they are not covered by the nonprofit exemption to liability under

the TCPA.

                                               *        *      *

       Accordingly, Defendants’ motion to dismiss Plaintiff’s claims pursuant to the nonprofit

exemption is granted solely as to Defendant CGA and denied as to the Freedom Defendants.

       B. Direct Liability of the Freedom Defendants

       The Freedom Defendants also argue that, even if their conduct was governed by the TCPA,

Plaintiff has failed to allege that they violated the Act. In order to state a plausible claim of direct

                                                   15
liability for a violation of the TCPA, a plaintiff must allege that a defendant actually initiated an

unlawful telemarketing call. Banks v. Pro Custom Solar, No. 17-CV-613 (LDH) (JO), 2018 WL

3637960, at *2 (E.D.N.Y. July 31, 2018). Defendant argues that Plaintiff has failed to do so

because he fails to specify which Defendant initiated the Telemarketing Call.

       In the amended complaint, Plaintiff alleges that the initial Telemarketing Call did not state

the name of the organization or person on whose behalf the call was placed. (Am. Compl. ¶ 69.)

He does, however, allege that in the course of his follow-up investigation and conversations with

various CGA and Freedom Defendant-affiliated individuals, he confirmed that the live operator he

was connected to as part of the Telemarketing Call was “someone from Freedom Financial.” (Id.

¶ 46.) Though “Freedom Financial” could plausibly refer to any one of the Freedom Defendants,

Plaintiff further alleges that all of the Freedom Defendants have done business as “Freedom

Financial” and share the same principal place of business. (Id. ¶¶ 11–14.)

       The Court finds that these allegations are sufficient to raise a plausible inference that at

least one of the Freedom Defendants was responsible for initiating the Telemarketing Call. “Time

will tell which of the Defendants, if any, actually” initiated the Telemarketing call and, thus, would

be directly liable for a violation of the TCPA. Alberti v. Ron Lewis Automotive Group, No. 2:05-

CV-100, 2006 WL 2773254, at *6 (W.D. Pa. Sept. 12, 2006). But “it is not [Plaintiff’s] burden

at this juncture to come forward with allegations or evidence conclusively negating the possibility”

that none of the Freedom Defendants initiated the Telemarketing Call. Morris v. SolarCity Corp.,

No. 15-cv-05107-RS, 2016 WL 1359378, at *2 (N.D. Cal. Apr. 6, 2016). Rather, at the pleadings

stage, Plaintiff need only plead “factual content [that] allows the court to draw the reasonable

inference that [one of the Freedom Defendants] is liable for the misconduct alleged.” Ashcroft v.



                                                 16
Iqbal, 556 U.S. 662, 678 (2009) (emphasis added). Because Plaintiff has done so, his claims

against the Freedom Defendants will proceed to discovery.

        C. Vicarious Liability of the Freedom Defendants

        Even if the Court were to find that Plaintiff has failed to allege direct liability against the

Freedom Defendants, it would still find that he has stated a claim against each Defendant based on

a theory of vicarious liability.

        It is well settled that a defendant may also be held [vicariously] liable under the TCPA

consistent with traditional agency principles. Pro Custom Solar., 2018 WL 3637960, at *2 (citing

Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 674 (2016), as revised (Feb. 9, 2016)). A plaintiff

need not establish that a contractual relationship existed in order to plead vicarious liability under

the TCPA; what is required are sufficient factual allegations that give rise to an inference of aiding

and abetting the conduct or an agency relationship. McCabe v. Caribbean Cruise Line, Inc., No.

13-CV-6131 (JG), 2014 WL 3014874, at *3 (E.D.N.Y. July 3, 2014) (“[T]raditional principles of

vicarious liability apply to actions brought under the TCPA because any other interpretation would

allow companies to evade TCPA liability simply by creative contracting.” (internal quotations and

citations omitted.)). To the extent that the amended complaint does not allege that all of the

Freedom Defendants will ultimately be found directly liable for initiating the Telemarketing Call,

the Court finds that it sufficiently alleges that each are vicariously liable for the initiation.

        As stated above, Plaintiff alleges that all of the Freedom Defendants have done business as

“Freedom Financial” and “Freedom Debt Relief.”               (Am. Compl. ¶ 14.) 7        As the Court


        7
         Plaintiff also argues that CGA can be held vicariously liable for the conduct of the
Freedom Defendants. The Court rejects that argument both because the factual allegations in the
amended complaint do not support such an inference and because such a finding is contradicted
by the governing law and principles regarding the protections afforded nonprofit entities such as
CGA under the TCPA, discussed supra.
                                              17
understands this allegation, it is that the Defendants engaged in business collectively, rather than

individually. Thus, while the name “Freedom Financial” could formally refer to only one of the

Defendants, that name, as alleged by Plaintiff, refers to all of the Defendants engaged in business

together. Plaintiff’s allegations that the Freedom Defendants maintained a commingled business

relationship (id.), that Freedom Defendant affiliates confirmed that the live operator on the

telemarketing call was “someone with Freedom Financial” (id. ¶¶ 46, 51, 60), and that all of the

Freedom Defendants share a single place of business (id. ¶¶ 11–13), raise the reasonable inference

that each Freedom Defendant acted with the apparent authority and ratification of the others. See

Pro Custom Solar., 2018 WL 3637960, at *3 (“[A]pparent authority . . . arises from the written or

spoken words or any other conduct of the principal which, reasonably interpreted, causes [a] third

person to believe that the principal consents to have [an] act done on his behalf by the person

purporting to act for him.” (quoting Dinaco, Inc. v. Time Warner, Inc., 346 F.3d 64, 69 (2d Cir.

2003))); Hamm v. United States, 483 F.3d 135, 140 (2d Cir. 2007) (“Ratification is the affirmance

by a person of a prior act which did not bind him but which was done or professedly done on his

account, whereby the act, as to some or all persons, is given effect as if originally authorized by

him.” (quoting Restatement (Second) of Agency § 82 (1958))). The Court finds further factual

support for Plaintiff’s theory of vicarious liability in the alleged overlap in personnel and business

among the Freedom Defendants. (See Am. Compl. ¶ 59 (quoting Greg Townsend, an employee

of both Freedom Debt Relief and Freedom Financial Network, as describing “our [debt settlement]

program”); id. ¶ 67 (quoting Daniel Kelly, a Freedom Debt Relief employee, as stating that CGA

was an “affiliate” or “partner” of both Freedom Debt Relief and Freedom Financial Network).)

Taken together, Plaintiff’s allegations are sufficient to state a TCPA claim against all three



                                                 18
Freedom Defendants and entitle Plaintiff to discovery.8 Accord Charvat v. Allstate Corp., 29 F.

Supp. 3d 1147, 1150–51 (N.D. Ill. 2014) (denying a motion to dismiss where the plaintiff failed to

identify the entity that initiated the telemarketing call because the defendants were the party best

positioned to know those facts).

       D. Sufficiency of the Pleadings Under Rule 8

       Defendants also argue that Plaintiff’s allegations against the Freedom Defendants fail to

satisfy Rule 8’s pleading requirements in that they do not distinguish among the Freedom

Defendants. The Court rejects this argument and finds, as previously discussed, that Plaintiff has

sufficiently alleged the commingling of roles among “some combination of” Defendants in

marketing commercial debt consolidation services. Aranda, 179 F. Supp. 3d at 829; In re Rules

and Regulations Implementing the Telephone Consumer Protection Act of 1991 (“FCC 2003

Report & Order”), 18 F.C.C.R. 14014, 14089–90 ¶ 128; (Am. Compl. ¶¶ 48–53, 74 (alleging that

Defendants, not an authorized dealer or third party, “placed, or directed the placement of” the

Telemarketing Call).). As the court observed in Aranda, “[P]laintiff[] ha[s] no obligation under

federal pleading rules to apprise [D]efendants of [his] legal theories in [his] complaint. The

bottom line is that [D]efendants have been on notice since near the outset of the case that



       8
          The Court notes that there are three prior cases in which Plaintiff Bank’s pleadings were
found insufficient to state a claim under an agency theory because he alleged only that the
defendants made a phone call “with the authorization of, and in concert with, the [defendants],”
and provided no further factual allegations to support an inference of a contractual or other agency
relationship that could give rise to vicarious liability. Bank v. All. Health Networks, LLC, No. 15-
CV-213 (JG) (VMS), 2015 WL 4645317, at *1 (E.D.N.Y. Aug. 4, 2015), aff’d, 669 F. App’x 584
(2d Cir. 2016) (citing McCabe v. Caribbean Cruise Line, Inc., No. 13–CV–6131 (JG), 2014 WL
3014874 (E.D.N.Y. July 3, 2014) and Bank v. Philips Electronics North American Corp., No. 14–
CV–5312 (JG) (VMS), 2015 WL 1650926 (E.D.N.Y. Apr. 15, 2015)). This case is different, in
that Plaintiff alleges, inter alia, that statements made by representatives of both CGA and the
Freedom Defendants appear to represent the Freedom Defendants as engaged in a unified
enterprise. (Am. Compl. ¶¶ 46, 51, 60.)
                                                   19
[P]laintiff[] seek[s] to hold them vicariously or jointly liable, and that is all [P]laintiff[] [is]

required to do.” 179 F. Supp. 3d at 830. Indeed, the core point of Plaintiffs’ allegations against

the Freedom Defendants is “that it is difficult to tell where one [D]efendant stops and the next one

starts.” Birchmeier v. Caribbean Cruise Line, Inc., No. 12-CV-4069 (MFK), 2012 WL 7062748,

at *1 (N.D. Ill. Dec. 31, 2012). Under such circumstances, Plaintiff need not specify in detail the

actual relationship and division of responsibilities among the Freedom Defendants in order to

satisfy Rule 8.

II.    Plaintiff’s State Law Claims
       Defendants make two persuasive arguments with regard to dismissal of Plaintiff’s § 399-p

claim under the NYGBL. First, they argue that Plaintiff lacks Article III standing to bring the

claim because he does not allege any injury-in-fact, requiring dismissal for lack of subject matter

jurisdiction under Rule 12(b)(1). Second, they argue that, even if Plaintiff could demonstrate

standing, he fails to adequately state a claim upon which relief could be granted under Rule

12(b)(6). (Defs.’ Br. at 11–15.)

       Section 399-p provides that “[w]henever telephone calls are placed through the use of an

automatic dialing-announcing device,” they are required to “(a) state at the beginning of the call

the nature of the call and the name of the person or on whose behalf the message is being

transmitted and at the end of such message the address, and telephone number” of that person,

provided such disclosures are not otherwise prohibited by law, and “(b) disconnect the automatic

dialing-announcing device from the telephone line upon the termination of the call by either the

person calling or the person called.” N.Y. Gen. Bus. Law § 399-p(3).




                                                20
       A.      Rule 12(b)(1) Dismissal: Article III Standing and Injury-in-Fact

       The Second Circuit has recognized that “in the absence of a connection between a

procedural violation and a concrete interest, a bare violation of the former does not manifest an

injury in fact.” Strubel v. Comenity Bank, 842 F.3d 181, 189 (2d Cir. 2016) (applying Spokeo v.

Robins, 136 S.Ct. 1540 (2016)). “Nonetheless, . . . under some circumstances, ‘an alleged

procedural violation can by itself manifest concrete injury where [the legislature] conferred the

procedural right to protect a plaintiff’s concrete interests and where the procedural violation

presents a risk of real harm to that concrete interest.’” Jenkins v. Nat’l Grid USA Serv. Co., Inc.,

No. 15-CV-1219 (JS) (GRB), 2017 WL 4250511, at *4 (E.D.N.Y. Sept. 22, 2017) (quoting

Strubel, 842 F.3d at 189 (internal quotation marks omitted)). “Thus, district courts should

consider ‘whether the particular bare procedural violation may present a material risk of harm to

the underlying concrete interest [the legislature] sought to protect.’”         Id.   (citing Crupar-

Weinmann v. Paris Baguette Am., Inc., 861 F.3d 76, 80–81 (2d Cir. 2017)).

               1.      No Concrete Harm or Risk of Harm Alleged

       Here, Plaintiff does not appear to allege any concrete harm under § 399-p. This case is

materially similar to Jenkins, in which the Honorable Joanna Seybert found that the several

seconds that the plaintiffs had to wait in order to receive the disclosures required by the statute

(i.e., the name of the person or entity initiating the telemarketing call, and the address or telephone

number of the caller at the end of the call) amounted to minimal injury, at best, and was not

contemplated as injury by the state legislature in enacting § 399-p. 2017 WL 4250511, at *9.

Plaintiff attempts to distinguish his case from Jenkins by arguing that he had to spend a full 20

minutes seeking out the required disclosures by speaking with a live representative, which he



                                                  21
asserts is the type of injury that the statute was meant to prevent.9 (Dec. 11, 2018 Oral Argument;

Dkt. 31, at ECF 9–10; Legislative History of NYGBL 399-p, Dkt. 30-1.) In the legislative history

for § 399-p, however, a memo from the State Consumer Protection Board noted that the purpose

of § 399-p was “[t]o protect a consumer’s access to his/her telephone line by requiring an automatic

dialing-announcing device to disconnect when the consumer terminates the call.” In addition, the

Statement in Support of the legislation noted that “a mother was delayed for five minutes in using

her own phone in order to obtain emergency medical assistance for her son because of an incoming

computerized solicitation call.” (Dkt. 30-1, at ECF 13–14.)

           By contrast, here, the Telemarketing Call made to Plaintiff was disconnected after he

pressed "1" to speak with a live operator. (Am. Compl. ¶¶ 28–32.) The next 20 minutes that

Plaintiff spent on the phone was on his own initiative, after the call had been disconnected.

During that time, Plaintiff re-dialed several numbers to determine the source of the Telemarketing

Call and presumably other information for this lawsuit. (Id. ¶¶ 38–67.) The automated calling

service certainly did not deny him access to his residential phone line to make or receive other

calls. Therefore, Plaintiff fails to allege any injury contemplated by the legislature in enacting §

399-p that would establish standing.



       9
          Even assuming, arguendo, Plaintiff were otherwise able to demonstrate injury or Article
III standing, Defendants also successfully argue that Plaintiff fails to state a claim for a violation
of § 399-p, because (1) Plaintiff himself alleges that he cut off the pre-recorded message by
pressing “1” before ever reaching the end of the message to determine whether he would be given
a number to reach the person or entity that initiated the call; and that (2) the portion of the message
he did hear actually did provide information required under NY GBL 399-p(3): the name of the
person, i.e., “Jennifer,” and the nature and subject of the call, i.e., reduced interest rates for
Plaintiff’s credit card accounts. (Defs.’ Br. at 12–13 (citing Am. Compl. ¶ 18).) Plaintiff’s
primary argument that no such information would have played if he had not “pressed 1” is also
speculative. The Court simply cannot credit conclusory and implausible allegations. Iqbal, 556
U.S. at 681 (declining to credit “bare assertions”); Fed. R. Civ. P. 12(b)(6).

                                                  22
       Plaintiff’s strained attempts at oral argument to compare the “risk of harm” contemplated

under § 399-p to the material risk of harm contemplated by federal voting rights and anti-

discrimination statutes are unavailing here. (Dec. 11, 2018 Minute Entry.) At oral argument,

Plaintiff specifically referred to the “voting rights cases” cited in Spokeo as authority for the

premise that Plaintiff “need not allege any additional harm beyond the one Congress has

identified,” Spokeo, 136 S. Ct. at 1549–50 (citing FEC v. Akins, 524 U.S. 11 (1998) and Public

Citizen v. U.S. Dep’t of Justice, 491 U.S. 440 (1989)). As the Court clarified at oral argument,

unlike the instant case, the voting rights cases in Spokeo specifically found that the lack of public

disclosure with regard to voting information is a concrete and particular injury relating to a

fundamental constitutional right that was specifically identified by Congress in passing the two

statutes at issue in those cases, the Federal Election Campaign Act and the Federal Advisory

Committee Act. See Dolan v. Select Portfolio Servicing, No. 03-CV-3285 (PKC) (AKT), 2016

WL 4099109, at *3–4 (E.D.N.Y. Aug. 2, 2016) (observing that the federal statutes at issue in Akins

and Public Citizen “were drafted to effectuate broad disclosure of information to the public”.

Similarly, because anti-discrimination statutes, such as the Federal Fair Housing Act, were enacted

specifically to mitigate the risk of harm to the public posed by racial discrimination, courts have

found that injury-in-fact is established by the mere violation of the statute. Spokeo, 136 S. Ct. at

1553 (Thomas, J., concurring), 1555 (Ginsburg, J., and Sotomayor, J., dissenting) (citing Havens

Realty Corp. v. Coleman, 455 U.S. 363, 373–74 (1982) (in Fair Housing Act case, finding that a

“tester” who approached a real estate agent and received false information in violation of the Fair

Housing Act demonstrated injury-in-fact, even though the tester had no intent to buy or rent a

home)). Here, no such public harm is implicated by the mere violation of § 399-p’s disclosure

requirements.

                                                 23
       In addition, the Second Circuit has further clarified that “a plaintiff may fail to demonstrate

concrete injury where violation of the procedure at issue presents no material risk of harm to that

underlying interest.” Strubel, 842 F.3d at 190 (citing Spokeo, 136 S. Ct at 1549); Jenkins, 2017

WL 4250511, at *4 (quoting Strubel, 842 F.3d at 189; Crupar-Weinmann, 861 F.3d at 80–81).

Here, the failure to provide mandatory disclosures under § 399-p presents no material “risk of

harm” to the underlying interest contemplated by the New York State Legislature in enacting §

399-p, namely, “[t]o protect a consumer’s access to his/her telephone line by requiring an

automatic dialing-announcing device to disconnect when the consumer terminates the call.” (Dkt.

30-1, at ECF 13–14.) Plaintiff points to a June 8, 1988 memorandum written by New York

Attorney General Robert Abrams for approval of S. 7224-B (ultimately codified at § 399-p), which

states, “[b]y requiring that automatic dialers disconnect immediately when a consumer hangs up,

and that basic identification information regarding those responsible for such calls be disclosed,

both the public and industry will be responsibly served.” (Pl.’s Opp., Dkt. 31, at 10 (citing

Memorandum for the Governor by Attorney General Robert Abrams, dated June 8, 1988,); Dkt.

30-1, at ECF 23.) However, Attorney General Abrams’s testimony remains consistent with the

bulk of the legislative history, which expressly states that § 399-p was designed to be “responsive

to consumer complaints that telephone lines have been literally seized, albeit temporarily, by

automatic dialers.” (Id. at 22.) The inability to obtain the caller’s identifying information is not

the underlying harm that § 399-p was designed to protect; rather, the underlying interest protected

by § 399-p is the consumer’s need to have access to his or her phone as soon as he or she hangs

up. (see generally Dkt. 30-1.)




                                                 24
        Thus, the Court grants Defendant’s motion to dismiss Plaintiff’s § 399-p claim under Rule

12(b)(1) for lack of standing.10

III. Motions to Dismiss and/or Strike Putative Class Claims

        A. Plaintiff’s Putative § 399-p Class Claims

        Although motions to strike under Fed. R. Civ. P 12(f) are generally disfavored at the early

pleading stages, they may be granted where it is obvious or otherwise clear from the face of the

pleading that the matter cannot proceed on a class-wide basis, and there is a basis separate and

apart from issues that may be decided on class certification which otherwise bear on the application

to strike class allegations. Davito, 743 F. Supp. 2d at 115 (a motion may be entertained “if the

inquiry would not mirror the class certification inquiry and if resolution of the motion is clear” );

accord Chen-Oster, 877 F. Supp. 2d at 117 (an exception to the general rule exists when the

motion to strike “addresses issues separate and apart from issues that will be decided on a class

certification motion”) (internal quotations and citation omitted). Here, because Plaintiff’s § 399-

p claim is dismissed for lack of standing, his class claim as to this cause of action must also be

dismissed. Davito, 743 F.Supp.2d at 115; Chen-Oster, 877 F. Supp. 2d at 117. Thus, the Court

grants Defendants’ motion to dismiss Plaintiff’s putative class allegations with regard to his § 399-

p claim under Rule 12(b)(1) and grants Defendants’ motion to strike such claims and allegations

from the amended complaint under Rule 12(f) and 23(d)(1)(D).




   10
      Because Plaintiff’s § 399-p claim is dismissed under Rule 12(b)(1), the Court does not
address Defendants’ Rule 12(b)(6) arguments.

                                                 25
        B.      Plaintiffs’ Putative TCPA Class Claims

        In moving to dismiss Plaintiff’s putative TCPA class claims, Defendants rely on Bristol-

Meyers Squibb Co. v. Superior Court of Cal., 137 S. Ct. 1773 (2017), in which the Supreme Court

held that a forum-state resident plaintiff could not assert claims in state court on behalf of non-

forum state residents against a corporate defendant over which the court had no general

jurisdiction. (Defs.’ Br.at 18–19.) Defendants argue that under the reasoning of Bristol-Meyers,

general jurisdiction cannot be asserted over Defendants because (1) CGA is a Florida corporation,

and (2) the Freedom Defendants are limited-liability Delaware corporations with principal places

of business in California, and there may be non-New York class members who would undermine

the Court’s jurisdiction over the TCPA class claims. (Defs.’ Br. at 19 (citing Am. Compl. ¶¶ 10–

13).)

        As an initial matter, the applicability of Bristol-Meyers to federal courts is uncertain at best.

The Supreme Court explicitly left open the question of whether Bristol-Meyers should extend to

the federal courts or, as underscored by Justice Sotomayor in her dissent, whether it should be

applied to nationwide class actions. Given “the unsettled nature of the law following Bristol-

Meyers,” the Court declines to consider whether to dismiss the TCPA class claim until a class

certification is sought. See Gonzalez v. Costco Wholesale Corp., No. 16-CV-2590 (NGG) (JO),

2018 WL 4783962, at *7–8 (E.D.N.Y. Sept. 29, 2018); Campbell v. Freshbev LLC, 322 F. Supp.

3d 330, 336–37 (E.D.N.Y.2018) (noting same)).11 Notably, in contrast to Bristol-Meyers, there



   11
       While these questions have “not yet been resolved by the Supreme Court or the circuit
courts, and federal district courts are split,” Gonzalez, 2018 WL 4783962, at *7 (citing § 2 Herbert
B. Newberg & Alba Conte, Newberg on Class Actions § 6:26 (5th ed. 2018)), the Court observes
that most district court decisions have held that Bristol-Myers does not apply to federal class
actions. See Hosp. Auth. of Metro. Gov’t of Nashville v. Momenta Pharm., Inc., 353 F. Supp. 3d
678, 691(M.D. Tenn. 2018) (collecting cases) (quoting Chernus v. Logitech, Inc., No. 17-673
                                                   26
are no actual “non-forum state plaintiffs” or putative class members to speak of yet in this case,

making Defendants’ motion to dismiss or strike patently premature. See Chen-Oster, 877 F.

Supp. 2d at 117 (finding that motions to strike putative class claims are disfavored prior to class

certification and before plaintiffs are permitted to complete discovery). Furthermore, Defendants

do not challenge specific jurisdiction based on Plaintiff’s claims at this stage.

       Defendants also argue that Plaintiff is not an adequate class representative and that he

would have no standing to represent putative class members who received telemarketing calls




(FLW), 2018 WL 1981481, at *7 (D.N.J. April 27, 2018) (“[A]lthough district courts are divided
on whether Bristol-Myers applies in the federal class action context, the cases have ‘universally
held that in a putative class action (1) courts are only concerned with the jurisdictional obligations
of the named plaintiffs; and (2) unnamed class members are irrelevant to the question of specific
jurisdiction.’”)); Lee v. Branch Banking & Tr. Co., No. 18-CV-21876 (RNS), 2018 WL 5633995,
at *6 (S.D. Fla. Oct. 31, 2018) (collecting cases) (“The Court is persuaded by the growing body of
law amongst district courts in this Circuit holding that Bristol-Myers does not bar claims of non-
resident members of a putative class from asserting claims in federal court under the TCPA.”);
Gonzalez, 2018 WL 4783962, at *7 (quoting Beach v. Citigroup Alternative Investments LLC, No.
12-CV-7717 (PKC), 2014 WL 904650, at *6 (S.D.N.Y. Mar. 7, 2014) (“In an action brought as a
class action, personal jurisdiction is based on a defendant’s contacts with the forum state and
actions giving rise to the named plaintiffs’ causes of action . . . Contacts with unnamed class
members may not be used as a jurisdictional basis, especially before a class has been certified.”)
(emphasis added)).

        Indeed, there are district courts that deny such motions by defendants on the merits, even
prior to a motion for class certification. See, e.g., Dennis v. IDT Corp., No. 1:18-CV-2302
(LMM), 2018 WL 5631102, at *3 (N.D. Ga. Oct. 18, 2018) (“[A]fter careful consideration, the
Court joins the majority of district courts who have addressed this issue in finding that Bristol-
Myers does not prevent this Court’s assertion of specific jurisdiction over Defendants with regard
to the claims of the putative non-resident class members.”); Brotz v. Simm Assocs., Inc., No. 6:17-
CV-1603 (ORL) 40 (TBS), 2018 WL 4963692, at *3 (M.D. Fla. Oct. 15, 2018); Knotts v. Nissan
N. Am., Inc., 346 F. Supp. 3d 1310, 1335(D. Minn. 2018) (noting that “[t]he efficient
administration of class actions would be compromised by requiring the Court to make personal
jurisdiction determinations for every named and potential unnamed plaintiff, particularly at the
outset of the litigation. Such an unwieldy process would defeat the purpose of the class action
mechanism.”) Thus, while the Court could deny Defendants’ motion to strike the putative TCPA
class claims on the merits prior to a motion for class certification, the Court declines to decide the
issue at this early stage of the case.
                                                  27
(from the Freedom Defendants) on their cellular phones. (Defs. Br.at 17–18 (citing 47 U.S.C. §§

227(b)(1)(B), 227(b)(1)(A)(iii)).) The Court finds Defendants’ arguments premature, but they

may be re-raised on a motion for class certification.

        Accordingly, the Court denies Defendants’ motion to dismiss or strike the TCPA class

claims and allegations at this stage of litigation.

                                         CONCLUSION

        For the reasons stated herein:

        (1) Plaintiff’s TCPA claim as to Defendant CGA is dismissed;

        (2) Plaintiff’s § 399-p claims and putative § 399-p class claims as to all Defendants are

dismissed;

        (3) Defendant CGA is terminated as a party in this action; and

        (4) All class allegations relating to Plaintiff’s putative § 399-p class claims are stricken

from the amended complaint.

        By April 12, 2019, Plaintiff shall file a second amended complaint excising the class

allegations relating to the putative § 399-p class claims.

        The Court denies Defendants’ motion to dismiss Plaintiff’s TCPA claims against the

Freedom Defendants, as well as their motion to strike Plaintiff’s putative federal TCPA class

claims. Accordingly, Plaintiff’s individual and putative class claims under the TCPA against the

Freedom Defendants shall proceed.

                                                        SO ORDERED.

                                                        /s/ Pamela K. Chen
                                                        PAMELA K. CHEN




                                                  28
                                 UNITED STATES DISTRICT JUDGE

Dated: March 22, 2019
       Brooklyn, New York




                            29
